Title: From John Adams to Thomas Boylston Adams, 2 February 1803
From: Adams, John
To: Adams, Thomas Boylston



Dear Sir
Quincy Feb. 2. 1803

Mr Callender quotes from Mr Paine, something like this. I have not the Book nor the Newspaper, and may not perfectly remember every word. “Society is founded in our Wants: Government in our Vices.” The “Deffinition” Says Mr Callender “is perfect.”—Here are two affirmative Propositions it is true, but no deffinition at all. The Word “Society” is not defined. The Word “Wants” is not defined. The Word “Government” is not defined. Nor the Word “Vices.” There may be even some Equivocation in the Word “founded.”
Notwithstanding Mr Callenders entire approbation, I think this one of Mr Paines Paradoxes, a Species of airy Anticks in which he deals more largely than Bayle or Rousseau. If his Paradoxes have turned more giddy heads than theirs it is because his were written for an ignorant Multitude and have been read by greater Numbers, theirs were composed for Men of Science & Litterature and have been read by very few. All those Parts of Mr Paines Writings which have been read with Such noisy applause in Bar Rooms, Alehouses and dram Shops, and have had the greatest Effect in the World, are mere Jingles of Words, very fiercely pronounced, with much great Emphasis, Pomp and fury, with the appearance of much great Strength and Precision, pronounced with much Pomp and Emphasis: but when they come to be attentively considered vanish into empty vapour.
In opposition to Mr Paine, Suppose We should Say that Government is founded in our Wants as well as Vices. That Society too is founded in our Vices as well as our Wants. But these Propositions come nearer the whole Truth i.e they convey more Truth that Mr Paines Proposition can be understood to comprehend.
Suppose We Should Say that Government has been coeval, and commensurate with Society. This I verily believe to be true.—Society cannot exist without Government, in any reasonable sense of the Word. We may distinguish perhaps properly between Society, and Single Acts of Sociability. But can you conceive of any thing which can be properly called Society, which signifies a Series of Acts of Sociability without Government? Nay can you conceive of a Single Act of Sociability, without Government? Trace these Things in your Ideas as minutely and particularly as you can, you will find Government, by Hope or fear, Force, Influence or Consent in every conceivable Social Act.
There can be no Society, no Act of Sociability, without two Persons. Search in your thoughts for the Simplest Society that ever existed or can exist. A Mother and her Child, appears to me, the first Society which ever took place in the World. You need not puzzle Mr Paine with enquiries concerning the original of Men & Women. The History of Adam and Eve will answer at least as well as the Lumps of Mud animated by the Sun according to the Egyptians, or the Dragons Teeth Sown by Jason according to the Grecian fable. Suppose a Woman created by God in the Beginning with a Child in her Womb and Suppose the Child born—Here We have the first and Simplest Society. or Suppose a Man and a Woman created, in full Stature and Strength and after one Single Act of Sociability by which a Child is produced the Man is devoured by a Lyon the Woman left alone to breed and bring forth her Son. The Babe is born. This is our Society. The Wants of the Child require the Government of the Mother as well as her Society. Its Want of food, cannot be Supplied but by the Mothers taking it by force, and applying its Lips to the Nipple. Its Want of Warmth cannot be gratified but by the Mothers holding it by force to her Bosom. Its Want of cloathing cannot be furnished but by the Mothers forcibly forcibly covering it with leaves or Moss or bark or the Skins of Rabbits, Hares or Squiralls. Its Want of Sleep cannot be obtained, but by the Mothers holding it or laying it in a Situation and posture free from Pain. The Mother also feels from the Instinct of nature These Wants and all others of the Child in perfect Innocence without any Vice Demand the Government as well as Society of the Mother, for many Years, indeed untill the Child is grown up and becomes capable in mind and body of governing itself and Supplying its own Wants.—The Mother also feels from the Instinct of Nature, her Wants. She Wants the Company, the Society of the Child. She Wants to the preservation of its Life Health, Ease and Comfort and these Wants are as imperious as those of the Child. And the Wants of both, without one Vice on either Side, compell as well as Authorize her to assume and exercise an absolute Government over her Offspring, and to continue it, untill it becomes capable of providing for himself and her in some degree at the same time.
This I think is demonstration that Government, Springs from grows out of, or is founded in our Wants, before any Vices come in to make it more Usefull if not more necessary.—It is also demonstration of the Shallow Reflection both of Mr Paine and Mr Callender, and of the futility of Def Paines “deffinition” as Callender calls it, of his Paradox as I call it, and of his Nonsense as it might with as much propriety be called. I keep no Copies of my Letters to you. Give me your brief thought upon this. If you have any curiosity to see it, I will trace this Piece of magnificent folly a little further, and shew it in more light.
John Adams